746 F.Supp.2d 788 (2010)
Michael SINDRAM, Plaintiff,
v.
Douglas B. ROBELEN, Chief Deputy Clerk of the Supreme Court of Virginia, et al., Defendants.
Case No. 1:09cv1082 (GBL).
United States District Court, E.D. Virginia, Alexandria Division.
October 21, 2010.
Michael Sindram, Washington, DC, pro se.

ORDER
GERALD BRUCE LEE, District Judge.
THIS MATTER is before the Court sua sponte. For the reasons stated below, Plaintiff is enjoined from filing future matters before this Court, where such filings are inconsistent with this Order.
Federal Rule of Civil Procedure 11(b)(2) ("Rule 11") provides for sanctions against a party that files frivolous lawsuits lacking cognizable legal contentions. One of the aims of Rule 11 sanctions is to "deter repetition of the conduct or comparable conduct by others similarly situated." FED.R.CIV.P. 11(c)(2).
A federal judge may take action against a litigant who unduly imposes on the ability of the Court to carry out its Article III functions. 28 U.S.C. § 1651(a) (2006). See Pavilonis v. King, 626 F.2d 1075 (1st Cir.1980); In re Oliver, 682 F.2d 443 (3d Cir.1982); see also Autry v. Woods, No. 96-6112, 1996 WL 276315, at *1 (4th Cir. May 24, 1996).
Mr. Sindram has filed numerous complaints before this Court. See, e.g., Sindram v. Robelen, Case No. 1:09-cv-1082 (E.D.Va. Aug. 17, 2010) (Order denying Plaintiffs third motion to proceed on appeal in forma pauperis after underlying petition denied as frivolous); Sindram v. James, Case No. 1:08-cv-571 (E.D.Va. Nov. 14, 2009)(Order dismissing Plaintiffs claim). Mr. Sindram continues to file amended complaints under this case number against various Defendants despite the fact that this Court denied his initial petition with prejudice and gave no leave to file or amend a complaint.
*789 Before this Court, Mr. Sindram has presented filings that were frivolous, redundant, or based on previously adjudicated matters. See, e.g., Sindram v. Harrington, Case No. 1:09-cv-1082 (E.D.Va. Dec. 1, 2009) (Order dismissing Plaintiffs petition for writ of mandamus as frivolous); Sindram v. James, 1:08-cv-571 (E.D.Va. Mar. 3, 2009) (Order that Plaintiff show cause as to why the Court should not impose a pre-filing injunction). Mr. Sindram's actions include, but are not limited to: (1) submission of frivolous filings; (2) unnecessary taxation of a Defendant's resources through constant filings addressing previously adjudicated matters; and (3) multiple Rule 11 violations, all of which force this Court to enjoin Mr. Sindram from filing future matters before this Court to the extent that such filings would be inconsistent with this Order. Accordingly, it is hereby
ORDERED that Plaintiff Michael Sindram be, and the same hereby is, EJOINED from filing any new civil actions in the Eastern District of Virginia and from filing any new motions, papers, or requests for relief in any civil actions currently pending in the Eastern District of Virginia without him first seeking and obtaining leave to file in compliance with this Order; it is
FURTHER ORDERED that the Clerk shall not accept for filing any civil actions, including motions to proceed in forma pauperis, in the Eastern District of Virginia or any new motions, papers, or requests for relief in any civil actions currently pending in the Eastern District of Virginia, and if Plaintiff Michael Sindram seeks to file any new civil actions, including motions to proceed in forma pauperis, in the Eastern District of Virginia or any new motions, papers, or requests for relief in any civil actions currently pending in the Eastern District of Virginia, he shall accompany the complaint, motion, paper, or request for relief he wishes to file with a "Motion for Leave to File Pursuant to Court Order," which shall then be forwarded to the judge assigned to the case for a determination as to whether leave to file shall be granted; it is
FURTHER ORDERED that any "Motion for Leave to File Pursuant to Court Order" shall be accompanied by four attachments: (1) a copy of this Order; (2)a statement that the claims or relief sought are not frivolous and are made in good faith; (3) a statement setting forth a valid basis for the claims or relief sought; and (4) a statement that the claims or relief sought either have or have not been raised before in other litigation, and if they have previously been raised, the name of the case, the court in which it was filed, the case number, and the disposition of the claims; and it is
FURTHER ORDERED that any "Motion for Leave to File Pursuant to Court Order" shall be referred to a magistrate judge of this Court to determine and issue a report and recommendation as to whether the Complaint demonstrates a prima facie cause of action for relief under Federal Rule 12(b)(6) of the Federal Rules of Civil Procedure. The report shall be provided to the District Judge for consideration and issuance of an order either allowing or denying the filing; and it is
FURTHER ORDERED that failure to comply with this Order may be sufficient grounds for the Court to deny any "Motion for Leave to File Pursuant to Court Order" made by Plaintiff Michael Sindram.
If Plaintiff, pro se, wishes to appeal this ruling, he must file, within thirty (30) days of the date of this order, a Notice of Appeal with the Clerk of Court.
*790 The Clerk is directed to forward a copy of this Order to counsel of record.